Citation Nr: 1423176	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  05-06 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1978 to September 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  In prior May 2009, December 2011, and February 2013 actions, the Board remanded the issue of entitlement to a TDIU for additional development.  

A review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

TDIU

In January 2014, additional pertinent medical evidence was received by the Board.  This evidence was submitted after the issuance of the most recent supplemental statement of the case, dated in September 2013, addressing the issue on appeal.  The new evidence was not received with a waiver of consideration by the agency of original jurisdiction and, in an April 2014 statement, the Veteran declined to provide such a waiver; rather, he requested the appeal be returned to the agency of original jurisdiction (AOJ) for consideration by them.  Under 38 C.F.R. § 20.1304(c) (2013), any pertinent evidence submitted without a waiver is to be referred to the AOJ.  For this reason, at the Veteran's request, the Board is remanding this case to for AOJ review of the additional evidence.


Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim on appeal in light of all additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

